UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1266


In re:   DAVID BENJAMIN MORRIS; CANDACE APRIL MORRIS,

                 Debtors,

------------------------------------------

DAVID BENJAMIN MORRIS; CANDACE APRIL MORRIS,

                 Debtors – Appellants,

           v.

W. STEPHEN SCOTT,

                 Trustee – Appellee,

           and

US TRUSTEE; MARGARET K. GARBER,

                 Trustees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Glen E. Conrad, Chief
District Judge. (3:15-cv-00021-GEC)


Submitted:   October 18, 2016              Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Larry L. Miller, MILLER LAW GROUP, P.C., Charlottesville,
Virginia, for Appellants.   Neal L. Walters, SCOTT KRONER, PLC,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       David Benjamin Morris and Candace April Morris appeal the

district court’s order affirming the bankruptcy court’s order

sustaining    the   Trustee’s   objection    to   the   Morrises’    claimed

exemption with respect to their 2014 income tax refunds.                  We

have     reviewed   the   record   and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Morris v. Scott, No. 3:15-cv-00021-GEC (W.D. Va. filed

Feb. 8 & entered Feb. 9, 2016).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                    3